



EXHIBIT 10.1
HARMONIC INC.


CHANGE OF CONTROL SEVERANCE AGREEMENT


This Change of Control Severance Agreement (the "Agreement") was originally made
and entered into by and between Patrick Harshman (the "Employee") and Harmonic
Inc. (the "Company"), effective as of May 30, 2006. Effective as September 25,
2017, this Agreement is amended and restated as set forth below.
    
RECITALS


A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other Change of Control. The
Board of Directors of the Company (the "Board") recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company.


B. The Board believes that it is in the best interests of the Company and its
shareholders to provide the Employee with an incentive to continue his
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.


C. The Board believes that it is imperative to provide the Employee with certain
severance benefits upon Employee's termination of employment following a Change
of Control which provides the Employee with enhanced financial security and
provides incentive and encouragement to the Employee to remain with the Company
notwithstanding the possibility of a Change of Control.


D.    Certain capitalized terms used in the Agreement are defined in Section 6
below. The parties hereto agree as follows:
1. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied.


2. At-Will Employment. The Company and the Employee acknowledge that the
Employee's employment is and shall continue to be at-will, as defined under
applicable law. If the Employee's employment terminates for any reason,
including (without limitation) any termination prior to a Change of Control, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company's established employee plans and
practices or pursuant to other agreements with the Company.


3. Severance Benefits.


(a) Termination Following a Change of Control. If the Employee's employment
terminates at any time within eighteen (18) months following a Change of
Control, then, subject to Section 5, the Employee shall be entitled to receive
the following severance benefits:


(i) Involuntary Termination. If the Employee's employment is terminated as a
result of Involuntary Termination other than for Cause, then the Employee shall
receive the following severance benefits from the Company:
(1) Severance Payment. A cash payment in an amount equal to two hundred percent
(200%) of the Employee's Annual Compensation;
(2) Bonus Payment. A cash payment in an amount equal to two (2) times either:
(a) fifty percent (50%) of the established annual target bonus or (b) the
average of the actual bonuses paid in each of the two prior years, whichever is
greater.






--------------------------------------------------------------------------------





(3) Continued Employee Benefits. One hundred percent (100%) Company-paid health,
dental and life insurance coverage at the same level of coverage as was provided
to such employee immediately prior to the termination of Employee’s employment
with the Company (the "Company-Paid Coverage"). If such coverage included the
Employee's dependents immediately prior to the termination of Employee’s
employment with the Company, such dependent shall also be covered at Company
expense. Company- Paid Coverage shall continue until the earlier of (i) one year
from the date of the termination of Employee’s employment with the Company, or
(ii) the date that the Employee and his dependents become covered under another
employer's group health, dental or life insurance plans. For purposes of Title X
of the Consolidated Budget Reconciliation Act of 1985 ("COBRA"), the date of the
"qualifying event" for Employee and his dependent shall be the date upon which
the Company-Paid Coverage terminates.


(4) Option and Restricted Stock Accelerated Vesting. One hundred percent (100%)
of the unvested portion of any outstanding stock option or restricted stock held
by the Employee shall automatically be accelerated in full so as to become
completely vested and all such outstanding stock options shall be exercisable
for a period of one year after such termination.


(5) Outplacement Assistance. A cash payment in the amount of five thousand
dollars ($5,000.00) for outplacement assistance to Employee.


(b) Timing of Severance Payments. Any severance payment to which Employee is
entitled under Sections 3(a)(i)(1), 3(a)(i)(2) and 3(a)(i)(5) shall be paid by
the Company to the Employee (or to the Employee's successors in interest
pursuant to Section 7(b)) in cash and in full, not later than thirty (30)
calendar days following the Termination Date, subject to any delay required
under Section 9.


(c) Voluntary Resignation; Termination For Cause. If the Employee's employment
terminates by reason of the Employee's voluntary resignation (and is not an
Involuntary Termination), or if the Employee is terminated for Cause, then the
Employee shall not be entitled to receive severance or other benefits except for
those (if any) as may then be established under the Company's then existing
severance and benefits plans and practices or pursuant to other agreements with
the Company.


(d) Disability; Death. If the Company terminates the Employee's employment as a
result of the Employee's Disability or such Employee's employment is terminated
due to the death of the Employee then the Employee shall not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company's then existing severance and benefits plans and
practices or pursuant to other agreements with the Company.


(e) Termination Apart from Change of Control. In the event the Employee's
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the eighteen (18)-month period following a Change of
Control, then the Employee shall be entitled to receive severance and any other
benefits only as may then be established under the Company's existing severance
and benefits plans and practices or pursuant to other agreements with the
Company.


4. Attorney Fees; Costs and Expenses. The Company shall promptly reimburse
Employee, on a monthly basis, for the reasonable attorney fees, costs and
expenses incurred by the Employee in connection with any action brought by
Employee to enforce his rights hereunder, regardless of the outcome of the
action.


5. Limitation on Payments. The receipt of any severance benefits pursuant to
Section 3 will be subject to Employee signing and not revoking a separation
agreement and release of claims in a form acceptable to the Company on or before
the deadline contained in such agreement. In the event that the severance and
other benefits provided for in this Agreement or otherwise payable to the
Employee (i) constitute "parachute payments" within the meaning of Section 280G
of the Internal Revenue Code of 1986 as amended (the "Code") and (ii) but for
this Section 5, would be subject to the excise tax imposed by Section 4999 of
the Code, then the Employee's severance benefits under Section 3(a)(i) shall be
either:


(a) delivered in full, or


(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the


2

--------------------------------------------------------------------------------





Employee on an after-tax basis, of the greatest amount of severance benefits,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code. Unless the Company and the Employee
otherwise agree in writing, any determination required under this Section 5
shall be made in writing by the Company's Accountants immediately prior to
Change of Control, whose determination shall be conclusive and binding upon the
Employee and the Company for all purposes. For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5. Any reduction in payments and/or
benefits required by this Section 5 will occur in the following order: (1)
reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to Employee. In the
event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant for Employee’s equity awards. If two or more equity awards are granted on
the same date, each award will be reduced on a pro-rata basis.


6. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:


(a) Annual Compensation. "Annual Compensation" means an amount equal to
Employee's Company base salary for the twelve months preceding the Change of
Control.


(b) Cause. "Cause" shall mean (i) any act of personal dishonesty taken by the
Employee in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of the Employee, (ii) the conviction
of a felony) (iii) a willful act by the Employee which constitutes gross
misconduct and which is injurious to the Company, and (iv) following delivery to
the Employee of a written demand for performance from the Company which
describes the basis for the Company's belief that the Employee has not
substantially performed his duties, continued violations by the Employee of the
Employee's obligations to the Company which are demonstrably willful and
deliberate on the Employee's part.


(c) Change of Control. "Change of Control" means the occurrence of any of the
following events:


(i) Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the "beneficial owner" (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company's then outstanding voting securities;


(ii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. "Incumbent Directors" shall mean directors who either (A)
are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company);
(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation;


(iv)    The consummation of the sale or disposition by the Company of all or
substantially all the Company's assets.


(d) Disability. "Disability" shall mean that the Employee has been unable to
perform his Company duties as the result of his incapacity due to physical or
mental illness, and such inability, at least 26 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Employee or the Employee's legal
representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days written notice by the Company of its intention to terminate the
Employee's employment. In the event that the Employee resumes the


3

--------------------------------------------------------------------------------





performance of substantially all of his duties hereunder before the termination
of his employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.


(e) Involuntary Termination. "Involuntary Termination" shall mean (i) without
the Employee's express written consent, the significant reduction of the
Employee's duties authority or responsibilities relative to the Employee's
duties, authority or responsibilities as in effect immediately prior to such
reduction, or the assignment to Employee of such reduced duties, authority or
responsibilities; (ii) without the Employee's express written consent, a
substantial reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to the Employee
immediately prior to such reduction; (iii) a reduction by the Company in the
base salary of the Employee as in effect immediately prior to such reduction;
(iv) a material reduction by the Company in the kind or level of employee
benefits, including bonuses, to which the Employee was entitled immediately
prior to such reduction with the result that the Employee's overall benefits
package is significantly reduced; (v) the relocation of the Employee to a
facility or a location more than twenty-five (25) miles from the Employee's then
present location, without the Employee's express written consent; (vi) any
purported termination of the Employee by the Company which is not effected for
Disability or for Cause, or any purported termination for which the grounds
relied upon are not valid; (vii) the failure of the Company to obtain the
assumption of this Agreement by any successors contemplated in Section 7(a)
below; or (viii) any act or set of facts or circumstances which would, under
California case law or statute constitute a constructive termination of the
Employee. For avoidance of doubt, the recovery of compensation pursuant to the
Company’s clawback policy will not be deemed to be an Involuntary Termination.


(f) Termination Date. "Termination Date" shall mean (i) if this Agreement is
terminated by the Company for Disability, thirty (30) days after notice of
termination is given to the Employee (provided that the Employee shall not have
returned to the performance of the Employee's duties on a full-time basis during
such thirty (30)-day period), (ii) if the Employee's employment is terminated by
the Company for any other reason, the date on which a notice of termination is
given, provided that if within thirty (30) days after the Company gives the
Employee notice of termination, the Employee notifies the Company that a dispute
exists concerning the termination or the benefits due pursuant to this
Agreement, then the Termination Date shall be the date on which such dispute is
finally determined, either by mutual written agreement of the parties, or by a
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected), or
(iii) if the Agreement is terminated by the Employee, the date on which the
Employee delivers the notice of termination to the Company.


7. Successors.


(a)     Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term "Company" shall
include any successor to the Company's business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.


(b)     Employee's Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


8. Notice.


(a)     General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices
directed shall be to the attention of its Secretary.


(b)     Notice of Termination. Any termination by the Company for Cause or by
the Employee as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 8(a) of this Agreement. Such notice
shall indicate the specific


4

--------------------------------------------------------------------------------





termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than 30 days after the giving of such notice). The
failure by the Employee to include in the notice any fact or circumstance which
contributes to a showing of Involuntary Termination shall not waive any right of
the Employee hereunder or preclude the Employee from asserting such fact or
circumstance in enforcing his rights hereunder.


9. Section 409A.
(a)Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Employee, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, is considered deferred compensation under Section 409A (together, the
“Deferred Payments”) will be payable until Employee has a “separation from
service” within the meaning of Section 409A. Similarly, no severance payable to
Employee, if any, pursuant to this Agreement that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Employee has a “separation from service” within the meaning of
Section 409A.
(b)    Further, if Employee is a “specified employee” within the meaning of
Section 409A at the time of Employee’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Employee’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Employee’s separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, in the event of Employee’s death following Employee’s
separation from service but prior to the six (6) month anniversary of Employee’s
separation from service (or any later delay date), then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Employee’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
(c)    Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes of the Agreement. Any
severance payment that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute
Deferred Payments for purposes of the Agreement. For purposes of this subsection
(c), “Section 409A Limit” will mean the lesser of two (2) times: (i) Employee’s
annualized compensation based upon the annual rate of pay paid to Employee
during Employee’s taxable year preceding Employee’s taxable year of Employee’s
separation from service as determined under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Employee’s employment is terminated.
(d)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under the Agreement will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply. Employee and
the Company agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.


10. Protected Activity Not Prohibited. Employee understands that nothing in this
Agreement shall in any way limit or prohibit Employee from engaging in any
Protected Activity. For purposes of this Agreement, “Protected Activity” shall
mean filing a charge, complaint, or report with, or otherwise communicating,
cooperating, or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). Employee understands
that in connection with such Protected Activity, Employee is permitted to
disclose documents or other information as permitted by law, and without giving
notice to, or receiving authorization from, the Company. Notwithstanding the
foregoing, Employee agrees to take all reasonable precautions to prevent any
unauthorized use or disclosure of any information that may constitute Company
confidential information under the Confidentiality Agreement to any parties
other than the Government Agencies. Employee further understands that “Protected
Activity” does not include the disclosure of any Company attorney-client
privileged communications. Any language in the Confidentiality Agreement


5

--------------------------------------------------------------------------------





regarding Employee’s right to engage in Protected Activity that conflicts with,
or is contrary to, this paragraph is superseded by this Agreement


11. Miscellaneous Provisions.


(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.


(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(c) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement represents the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior arrangements and understandings regarding same.


(d) Choice of Law. This Agreement shall be deemed to have been executed and
delivered within the State of California and the validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California, without regard to choice of law principles.


(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(f) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.


(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.


[Signature Page Follows]


6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this amended and restated
Agreement, in the case of the Company by its duly authorized officer, as of the
day and year set forth below.




        


COMPANY:
HARMONIC INC.
 
 
 
By:                                                                                               
 
 
 
Title:                                                                                            
 
 
 
Date:                                                                                            
 
 
EMPLOYEE:
Patrick Harshman
 
 
 
                                                                                                                                 
 
(signature)
 
Date:                                                                                                            
 
 







7